Exhibit 10.2

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made on the date set forth below to be effective as of the
22nd  day of October, 2013 between Home Properties, Inc. (the “Company”), a
Maryland corporation and Michael D. Barnello (“Indemnitee”).

 

WHEREAS, highly competent persons are reluctant to serve as directors and
officers of the Company unless they are provided with adequate protection
through insurance and adequate indemnification against inordinate risks of
claims and actions against them arising out of their service to and activities
on behalf of the Company;

 

WHEREAS, the current limitations on coverage of available insurance and the
uncertainties relating to indemnification have increased the difficulty of
attracting and retaining such persons;

 

WHEREAS, the Board of Directors of the Company has determined that the ability
to attract and retain such persons is in the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve and to consider
taking on additional service for or on behalf of the Company on the condition
that the Indemnitee be so indemnified;

 

NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:

 

1.                                      Statutory Indemnity.  Without limiting
any other indemnification rights Indemnitee may have, under this Agreement or
otherwise, the Company hereby agrees to hold harmless and indemnify Indemnitee
to the full extent authorized or permitted by the provisions of the Maryland
General Corporation Law, or by any amendment thereof or other statutory
provisions authorizing or permitting such indemnification which is adopted after
the date hereof.

 

2.                                      Indemnity.  Without limiting any other
indemnification rights Indemnitee may have, under this Agreement or otherwise,
subject only to the exclusions set forth in Section 3 hereof, the Company hereby
agrees to hold harmless and indemnify Indemnitee:

 

(a)                                 Against any and all expenses (including
attorneys’ fees and expenses incurred in defense or investigation of any claim,
including a claim against the Company or Indemnitee with respect to this
Agreement), judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee in connection with any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (including an action by or in the right of the Company) to which
Indemnitee is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Indemnitee

 

--------------------------------------------------------------------------------


 

- 2 -

 

is, was or at any time becomes a director, officer, employee or agent of the
Company, or is or was serving or at any time serves at the request of the
Company as a director, officer, employee or agent of Home Properties of New
York, L.P. (the “Partnership”), the limited partnership of which the Company is
general partner, or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise;

 

(b)                                 Otherwise to the fullest extent as may be
permitted to Indemnitee by the Company under the non-exclusivity provisions of
Article VII of the By-laws of the Company as in effect on the date hereof and
subparagraphs (g) and (h) of Section 2-418 of the Maryland General Corporation
Law or any successor provision; and

 

(c)                                  The Company covenants and agrees to
maintain Directors’ and Officers’ Liability Insurance on terms at least as
favorable to Indemnitee as the policy currently in effect (the “D&O Policy”)
unless otherwise approved by a majority of the Board of Directors of the
Company.

 

3.                                      Limitations on Indemnity.  No indemnity
pursuant to Section 2 hereof shall be paid by the Company:

 

(a)                                 if the act or omission of the Indemnitee was
material to the matter giving rise to the proceedings and was committed in bad
faith or as a result of active and deliberate dishonesty;

 

(b)                                 in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful;

 

(c)                                  if a final decision by a court having
jurisdiction in the matter, or an opinion of Company counsel (or, if requested
by Indemnitee, counsel independent of the Company and Indemnitee) shall
determine that such indemnification is unlawful; or

 

(d)                                 if the liability arises under the Securities
Act of 1933 in connection with any offering registered under that Act and the
Company has not received an opinion of its counsel or opinion of a court of
appropriate jurisdiction that such indemnification is not against public policy.

 

4.                                      Continuation of Indemnity.  All
agreements and obligations of the Company contained herein shall continue during
the period Indemnitee is a director, officer, employee or agent of the Company
(or is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise) and shall continue thereafter for the benefit of Indemnitee
and his personal representatives, with respect to any claim or threatened,
pending or completed action, suit or proceeding, whether, civil, criminal or
investigative, that may be asserted, threatened or exist by reason of the fact
that Indemnitee was a director of the Company or serving in any other capacity
referred to herein.

 

5.                                      Notification and Defense of Claim. 
Promptly after receipt by Indemnitee of notice of any claim or the commencement
of any action, suit or proceeding, Indemnitee will, if a claim for indemnity in
respect thereof is to be made against the Company under this Agreement, notify
the Company of the commencement thereof; but the omission so to notify the
Company will not relieve it from any liability which it may have to Indemnitee
otherwise than under this

 

--------------------------------------------------------------------------------


 

- 3 -

 

Agreement.  With respect to any such action, suit or proceeding as to which
Indemnitee notifies the Company of the commencement thereof:

 

(a)                                 The Company will be entitled to participate
therein at its own expense; and

 

(b)                                 Except as otherwise provided below, to the
extent that it may wish, the Company, jointly with any other indemnifying party
similarly notified, will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of its election so to assume the defense thereof the Company will not
be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation, or reasonable expenses incurred by
Indemnitee in interpreting this Agreement and in concluding whether or not a
conflict of interest may exist as contemplated in (ii) below, or as otherwise
provided below.  Indemnitee shall have the right to employ its counsel in such
action, suit or proceeding but the fees and expenses of such counsel incurred
after notice from the Company of its assumption of the defense thereof shall be
at the expense of Indemnitee unless (i) the employment of counsel by Indemnitee
has been authorized by the Company, (ii) Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and
Indemnitee in the conduct of the defense of such action which would materially
hinder the ability of counsel to the Company to represent Indemnitee, or
(iii) the Company shall not in fact have employed counsel reasonably
satisfactory to Indemnitee to assume the defense of such action, in each of
which cases the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.  The Company shall not be entitled to assume the defense
of any action, suit or proceeding brought by or on behalf of the Company or as
to which Indemnitee shall have made the conclusion provided for in (ii) above;

 

(c)                                  The Company shall not be liable to
indemnify Indemnitee under this Agreement for any amounts paid in settlement of
any action or claim effected without its written consent.  The Company shall not
settle any action or claim in any manner which would impose any liability,
penalty, limitation or acknowledgment of fault on Indemnitee without
Indemnitee’s written consent.  Neither the Company nor Indemnitee will
unreasonably withhold their consent to any proposed settlement; and

 

(d)                                 Nothing contained herein shall require
Indemnitee or the Company to take any actions which would limit the availability
of coverage under the D&O Policy or would permit the carrier to disclaim
coverage.  Indemnitee and the Company agree to use their respective best efforts
to comply with the terms and conditions of the D&O Policy.

 

6.                                      Advance and Repayment of Expenses.  The
Company shall advance to Indemnitee all reasonable expenses incurred by
Indemnitee in defending any civil or criminal action, suit or proceeding against
Indemnitee, within 10 days of receiving (a) a written affirmation of Indemnitee
that (i) the act or omission giving rise to any such action, suit or proceeding
was not committed in bad faith or the result of active and deliberate
dishonesty, and (ii) in the case of a criminal proceeding, Indemnitee did not
have reasonable cause to believe that the act or omission giving rise to such
action, suit or proceeding was unlawful, and (b) a written undertaking by or on
behalf of Indemnitee to repay the amount advances if it is ultimately determined
that the Indemnitee has not met the standard of conduct necessary for
indemnification under applicable law.

 

--------------------------------------------------------------------------------


 

- 4 -

 

7.                                      Enforcement.  (a) The Company expressly
confirms and agrees that it has entered into this Agreement and assumed the
obligations imposed on the Company hereby in order to induce Indemnitee to
become or continue as a director or officer of the Company, and acknowledges
that Indemnitee is relying upon this Agreement in continuing in such capacity;
and

 

(b)                                 In the event either the Company or
Indemnitee brings any action to enforce rights or to collect moneys due under
this Agreement, to the extent that Indemnitee is successful in such action, the
Company shall reimburse Indemnitee for all of Indemnitee’s reasonable fees and
expenses in defending, bringing or pursuing such action.

 

8.                                      Separability.  Each of the provisions of
this Agreement is a separate and distinct agreement and independent of the
others, so that if any provision hereof shall be held to be invalid or
unenforceable for any reason, such invalidity or unenforceability shall not
affect the validity or enforceability of the other provisions hereof.

 

9.                                      Governing Law; Binding Effect; Amendment
and Termination.

 

(a)                                 This Agreement shall be interpreted and
enforced in accordance with the laws of the State of New York without regard to
principles of conflicts of laws except to the extent the laws of the State of
Maryland apply by reason of the fact that the Company is a corporation organized
under the laws of the State of Maryland;

 

(b)                                 This Agreement shall be binding upon
Indemnitee and upon the Company, its successors and assigns, and shall inure to
the benefit of Indemnitee, his heirs, personal representatives and assigns and
to the benefit of the Company, its successors and assigns, and supersedes any
prior agreement between the parties; and

 

(c)                                  No amendment, modification, termination or
cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
set forth below to be effective as of the day and year first above written.

 

Dated: October 22, 2013

HOME PROPERTIES, INC.

 

 

 

 

By:

/s/ Ann M. McCormick

 

 

Ann M. McCormick,

 

 

Executive Vice President and Secretary

 

 

 

 

 

Dated: October 23, 2013

/s/ Michael D. Barnello

 

Michael D. Barnello

 

--------------------------------------------------------------------------------